Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 1 of 13 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA

JASON WEISTER, on behalf of                    :
himself and others similarly situated,         : CIVIL ACTION FILE NO.
                                               :
       Plaintiff,                              :
                                               :
v.                                             : COMPLAINT – CLASS ACTION
                                               :
VANTAGE POINT AI, LLC                          :
                                               : JURY TRIAL DEMANDED
       Defendant.                              :
                                               :
                                           /

      Plaintiff Jason Weister (hereinafter referred to as “Plaintiff”), individually

and on behalf of all others similarly situated, alleges on personal knowledge,

investigation of his counsel, and on information and belief, as follows:


                             NATURE OF ACTION
      1.     As the Supreme Court recently explained, “Americans passionately

disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints

about robocalls—3.7 million complaints in 2019 alone. The States likewise field a

constant barrage of complaints. For nearly 30 years, the people’s representatives in

Congress have been fighting back. As relevant here, the Telephone Consumer

Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell
  Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 2 of 13 PageID 2




 phones and home phones.” Barr v. Am. Ass'n of Political Consultants, 140 S. Ct.

 2335, 2343 (2020).

        2.    This case involves a campaign by Vantage Point AI, LLC (“Vantage

 Point”) to market its services through the use of pre-recorded telemarketing calls in

 plain violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

 (hereinafter referred to as the “TCPA”).

        3.    The recipients of Vantage Point’s illegal calls, which include Plaintiff

 and the proposed class, are entitled to damages under the TCPA and because the

 technology used by Vantage Point makes calls en masse, the appropriate vehicle

 for their recovery is a class action lawsuit.

                                       PARTIES

        4.    Plaintiff Jason Weister is, and at all times mentioned herein was, an

 individual citizen of the state of Texas.

        5.    Defendant Vantage Point AI, LLC is a Florida limited liability

 company located in this District.

                           JURISDICTION AND VENUE

      6.      This Court also has federal question jurisdiction pursuant to 28 U.S.C.

§ 1331 and 47 U.S.C. § 227 et seq.




                                             2
  Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 3 of 13 PageID 3




      7.       This Court has specific personal jurisdiction over Vantage Point

because the company resides in this District.

      8.       Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) because

Vantage Point resides in this District and the telephone calls at issue were made

from this District.

                              TCPA BACKGROUND

 The TCPA Prohibits Automated Telemarketing Calls

        9.     The TCPA makes it unlawful to make any call (other than a call made

 for emergency purposes or made with the prior express consent of the called party)

 using an automatic telephone dialing system or an artificial or prerecorded voice to

 any telephone number assigned to a cellular telephone service or that is charged

 per the call. See 47 U.S.C. § 227(b)(1)(A)(iii).

        10.    The TCPA provides a private cause of action to persons who receive

 calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

        11.    According to findings by the Federal Communication Commission

 (“FCC”), the agency Congress vested with authority to issue regulations

 implementing the TCPA, such calls are prohibited because, as Congress found,

 automated or prerecorded telephone calls are a greater nuisance and invasion of

 privacy than live solicitation calls, and such calls can be costly and inconvenient.


                                           3
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 4 of 13 PageID 4




      12.    In 2013, the FCC required prior express written consent for all

autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers

and residential lines. Specifically, it ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls must
      be signed and be sufficient to show that the consumer: (1) received
      “clear and conspicuous disclosure” of the consequences of providing
      the requested consent, i.e., that the consumer will receive future calls
      that deliver prerecorded messages by or on behalf of a specific seller;
      and (2) having received this information, agrees unambiguously to
      receive such calls at a telephone number the consumer designates.[] In
      addition, the written agreement must be obtained “without requiring,
      directly or indirectly, that the agreement be executed as a condition of
      purchasing any good or service.[]”
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

                           FACTUAL ALLEGATIONS

      13.    Defendant Vantage Point is a “person” as the term is defined by 47

U.S.C. § 153(39).

      14.    Plaintiff Weister’s telephone number, 715-897-XXXX, is assigned to

a cellular telephone service.

      15.    The Plaintiff Weister received pre-recorded telemarketing calls from

the Defendant beginning in 2020 and continuing through March of 2021.

      16.    The dates included on February 6, 2021, February 19, 2021 and

March 5, 2021.

                                           4
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 5 of 13 PageID 5




      17.    The pre-recorded message was exactly the same for all of the calls and

advised that the calls were from Vantage Point.

      18.    The calls solicited the Plaintiff to purchase Vantage Point’s stock

related software.

      19.    Some of the calls came from the following Caller ID: 813-428-7560

      20.    That number has had reports of robocalling activity including that

from the Vantage Point. See, e.g., https://lookup.robokiller.com/p/813-428-7560,

https://www.callercenter.com/813-428-7560.html.

      21.    Other individuals have complained about receiving pre-recorded

messages from Vantage Point, including to the Better Business Bureau:

      Harassing phone calls (DAILY). Blocked number. They have a robo
      caller, "Harold", who leaves the same message (DAILY). A caller
      named Harold leaves lengthy messages on voicemail - DAILY - which
      in turn fills my voicemail box up leaving me unable to accept legitimate
      messages from legitimate people. The call comes from Vantage Point
      Software number XXX-XXX-XXXX in Land O Lakes, FL.

      Won't stop calling me. This company refuses to stop harassing me with
      sales calls. This has been going on for many months and I have asked
      them to stop calling me many times.

      For the past several weeks, if not more than a month, I have received
      multiple sales calls from this organization daily. I do not answer them
      because I am not interested in their over-priced, by thousands of dollars,
      product which I cannot afford. I have texted on the company's "Contact
      Us" website to remove my name from their call list and told them if
      they did not and if I received any more unwanted calls, that I would
      report them to the Better Business Bureau for Harassment. That

                                          5
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 6 of 13 PageID 6




      apparently fell on deaf ears as I kept receiving calls, the last of which I
      received at 2:29 PM today.

https://www.bbb.org/us/fl/wesley-chapel/profile/computer-software
developers/vantagepoint-ai-llc-0653-6058142/complaints

      22.       Other individuals have identified the pre-recorded message used

on the calls:

      Morning. This is Harold calling from Vantage point a guy with a special
      invitation. I'm contacting you today because you had recently expressed
      an interest in wanting to learn more about artificial intelligence trading
      and this morning at 11 o'clock eastern time. We're actually doing a live
      webinar. We're we're going to discuss the city waste to tell if the stock
      market is about to crash the register all you have to do is go to training
      education dot. Com. The webinar will begin promptly at 11 o'clock
      eastern time and I look forward to seeing you and the webinar roof on
      this webinar. What we do is we looked over all of the artificial
      intelligence forecast and all the sectors of the market. So that you can
      see how the artificial intelligence has been performing, but most
      importantly, you're going to be able to see what the artificial
      intelligence is forecasting or the days and weeks ahead, so head on over
      to trading education dot. Com at your self, registered and I look forward
      to seeing you and the webinar...

https://directory.youmail.com/directory/phone/8134287560

      23.       Plaintiff did not provide his prior express written consent to receive

the telemarketing calls at issue.

      24.       The calls were not necessitated by an emergency.

      25.       Plaintiff and all members of the Class, defined below, have been

harmed by the acts of Defendant because their privacy has been violated and they


                                             6
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 7 of 13 PageID 7




were annoyed and harassed. Plaintiff and the Class Members were also harmed by

use of their telephone power and network bandwidth and the intrusion on their

telephone that occupied it from receiving legitimate communications.

                        CLASS ACTION ALLEGATIONS

      26.    Plaintiff brings this action on behalf of himself and the following class

(the “Class”) pursuant to Federal Rule of Civil Procedure 23.

      27.    Plaintiff proposes the following Class definition, subject to

amendment as appropriate:

      Robocall Class: All persons within the United States: (1) to whose cellular
      telephone number or other number for which they are charged for the call (2)
      Defendant (or an agent acting on behalf of Defendant) placed a
      telemarketing call (3) within the four years prior to the filing of the
      Complaint (4) using an identical or substantially similar pre-recorded
      message used to place telephone calls to Plaintiff.

      28.    Plaintiff Weister is a member of and will fairly and adequately

represent and protect the interests of this class as he has no interests that conflict

with any of the class members.

      29.    Excluded from the Class are counsel, the Defendant, and any entities

in which the Defendant has a controlling interest, the Defendant’s agents and

employees, any judge to whom this action is assigned, and any member of such

judge’s staff and immediate family.



                                            7
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 8 of 13 PageID 8




         30.   Plaintiff and all members of the Class have been harmed by the acts of

the Defendant, including, but not limited to, the invasion of their privacy, annoyance,

waste of time, the use of their telephone power and network bandwidth, and the

intrusion on their telephone that occupied it from receiving legitimate

communications.

         31.   This Class Action Complaint seeks injunctive relief and money

damages.

         32.   The Class as defined above are identifiable through the Defendant’s

dialer records, other phone records, and phone number databases.

         33.   Plaintiff does not know the exact number of members in the Class, but

Plaintiff reasonably believes Class members number, at minimum, in the hundreds

in each class.

         34.   The joinder of all Class members is impracticable due to the size and

relatively modest value of each individual claim.

         35.   Additionally, the disposition of the claims in a class action will provide

substantial benefit to the parties and the Court in avoiding a multiplicity of identical

suits.

         36.   There are well defined, nearly identical, questions of law and fact

affecting all parties. The questions of law and fact, referred to above, involving the


                                            8
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 9 of 13 PageID 9




class claims predominate over questions which may affect individual Class

members.

      37.    There are numerous questions of law and fact common to Plaintiff and

to the proposed Class, including but not limited to the following:

             (a) Whether the Defendant used pre-recorded message to send
                 telemarketing calls;

             (b) whether Defendant made calls to Plaintiff and members of the
                 Class without first obtaining prior express written consent to make
                 the calls;

             (c) whether Defendant’s conduct constitutes a violation of the TCPA;
                 and

             (d) whether members of the Class are entitled to treble damages based
                 on the willfulness of Defendant’s conduct.

      38.    Further, Plaintiff will fairly and adequately represent and protect the

interests of the Class. Plaintiff has no interests which are antagonistic to any

member of the Class.

      39.    Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions, and especially TCPA class

actions. Plaintiff and his counsel are committed to vigorously prosecuting this

action on behalf of the other members of the Class, and have the financial

resources to do so.



                                          9
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 10 of 13 PageID 10




      40.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendant and/or its agents.

      41.    The likelihood that individual members of the Class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

      42.    Plaintiff is not aware of any litigation concerning this controversy

already commenced by others who meet the criteria for class membership described

above.

                          FIRST CAUSE OF ACTION
              Violation of the Telephone Consumer Protection Act
              (47      U.S.C. 227(b)) on behalf of the Robocall Class

      43.    Plaintiff incorporates the allegations from paragraphs 1-43 as if fully

set forth herein.

      44.    The foregoing acts and omissions of Defendant and/or their affiliates,

agents, and/or other persons or entities acting on Defendant’s behalf constitute

numerous and multiple violations of the TCPA, 47 U.S.C. § 227, by making calls,




                                         10
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 11 of 13 PageID 11




except for emergency purposes, to the cellular telephone numbers of Plaintiff and

members of the Class delivering pre-recorded messages.

      45.    As a result of Defendant’s and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf’s violations of the TCPA, 47

U.S.C. § 227, Plaintiff and members of the Class presumptively are entitled to an

award of $500 in damages for each and every call made to their residential or

cellular telephone numbers using an artificial or prerecorded voice in violation of

the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

      46.    If the Defendant’s conduct is found to be knowing or willful, the

Plaintiff and members of the Class are entitled to an award of up to treble damages.

      47.    Plaintiff and members of the Class are also entitled to and do seek

injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from violating the TCPA, 47

U.S.C. § 227, by making calls, except for emergency purposes, to any cellular

telephone numbers using an artificial or prerecorded voice in the future.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for

the following relief:




                                          11
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 12 of 13 PageID 12




         A.    Injunctive relief prohibiting Defendant from calling telephone

numbers advertising their goods or services, except for emergency purposes, using

a pre-record message in the future;

         B.    That the Court enter a judgment awarding Plaintiff and all class

members statutory damages of $500 for each violation of the TCPA and $1,500 for

each knowing or willful violation; and

         C.    An order certifying this action to be a proper class action pursuant to

Federal Rule of Civil Procedure 23, establishing an appropriate Class the Court

deems appropriate, finding that Plaintiff is a proper representative of the Class, and

appointing the lawyers and law firms representing Plaintiff as counsel for the

Class;

         D.    Such other relief as the Court deems just and proper.

                                    JURY DEMAND

         Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: May 24, 2021                        PLAINTIFF, on behalf of himself
                                           and others similarly situated,

                                           /s/ Avi Kaufman
                                           Avi R. Kaufman (FL Bar no. 84382)
                                           kaufman@kaufmanpa.com
                                           Rachel E. Kaufman (FL Bar no. 87406)
                                           rachel@kaufmanpa.com
                                           KAUFMAN P.A.

                                              12
Case 8:21-cv-01250-SDM-AEP Document 1 Filed 05/24/21 Page 13 of 13 PageID 13




                                   400 NW 26th Street
                                   Miami, FL 33127
                                   Telephone: (305) 469-5881

                                   Counsel for Plaintiff and the putative Class




                                     13
